           Case 2:20-cv-01911-RFB-NJK Document 10 Filed 01/06/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     MICHAEL TROY MOORE,                                    Case No.: 2:20-cv-01911-RFB-NJK
 7
             Plaintiff,                                                    ORDER
 8
     v.                                                               [Docket Nos. 8, 9]
 9
     UNITED FOOD AND COMMERCIAL
10   WORKERS 8 GOLDEN STATE, et al.,
11           Defendants.
12         Pending before the Court are Plaintiff’s motions to receive service by email and to extend
13 the filing deadline for a complete in forma pauperis application. Docket Nos. 8, 9. For good cause
14 shown, the Court GRANTS the motions. The Clerk’s Office is INSTRUCTED to add Plaintiff’s
15 email to the docket for service. No later than April 6, 2021, Plaintiff shall either: (1) file a fully
16 complete application to proceed in forma pauperis on the correct form with complete financial
17 attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil
18 action (which includes the $350 filing fee and the $50 administrative fee). Failure to comply with
19 this order will result in a recommendation that this case be dismissed.
20         IT IS SO ORDERED.
21         Dated: January 6, 2021
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     1
